NO. 07-05-0155-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                                PANEL E

                                       JUNE 13, 2005
                              ______________________________

                                CHRISTOPHER WAYNE McCOY,

                                                                  Appellant

                                                    v.

                                      THE STATE OF TEXAS,

                                                     Appellee
                            _________________________________

                FROM THE 174th DISTRICT COURT OF HARRIS COUNTY;

                   NO. 999635; HON. GEORGE H. GODWIN, PRESIDING
                            _______________________________

                                 ABATEMENT AND REMAND
                              _______________________________

Before QUINN, C.J., REAVIS, J., and BOYD, S.J.1

        Appellant Christopher Wayne McCoy appeals from a judgment convicting him of

aggravated sexual assault of a child. The reporter’s record is due in this cause. An

extension of the applicable deadline was sought by the court reporter. The reporter, by

letter dated June 3, 2005, represented to us that she has not been contacted by anyone

to prepare a reporter’s record in this case and she will not be filing a reporter’s record.




        1
        John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1 ) (Vernon Supp. 2004 ).
       Accordingly, we now abate this appeal and remand the cause to the 174th District

Court of Harris County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and,

       3. whether appellant is entitled to appointed counsel and a free appellate
       record.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders it may issue as a result of its hearing on this matter, and 3) cause to be developed

a supplemental reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Should it be determined that appellant wishes to prosecute the

appeal, is indigent, and is entitled to an appointed attorney but has none, then the trial court

shall appoint counsel, unless appellant knowingly and voluntarily waives counsel.

Furthermore, the name, address, and phone number of any counsel appointed by the trial

court to represent appellant shall be included in the supplemental record. The trial court

shall also file both supplemental records with the clerk of this court on or before July 11,

2005. Should further time be needed by the trial court to perform these tasks, then it must

be requested before July 11, 2005.

       It is so ordered.

                                                     Per Curiam

Do not publish.


                                               2